Citation Nr: 1428665	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-47 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran has recently relocated to the jurisdiction of the VARO in Sioux Falls, South Dakota, and he wishes for jurisdiction of his claims file to be transferred to that facility.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2010 statement, the Veteran indicated that he wished to participate in a Travel Board hearing at the VARO in St. Paul, Minnesota.  However, the Veteran has recently relocated to the jurisdiction of the VARO in Sioux Falls, South Dakota, and he now desires to participate in a videoconference hearing conducted at that facility.  See a June 2014 statement from the Veteran's representative.  Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of such a hearing is within the province of the RO.  See 38 C.F.R. § 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

The VARO in Sioux Falls, South Dakota, must place the Veteran's name on the docket for a videoconference hearing at the RO before the Board, according to the date of his request for such a hearing.

The Veteran has the right to submit additional evidence and argument on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



